Citation Nr: 0947401	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1972 to 
July 31, 1972 and from November 1978 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2009, a videoconference Board hearing was held at 
the RO before the undersigned; a transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the record, the Board is not satisfied that all 
potential means to obtain the Veteran's service treatment 
records have been exhausted.

The Veteran has verified active service from January 31, 1972 
to July 31, 1972 and from November 1978 to August 1984.  
Service treatment records (STRs) for his first period of 
service have been obtained.  However, STRs for his second 
period of service are not of record, despite attempts by the 
RO to obtain them.  In March 2009, the RO made a formal 
finding of the unavailability of the Veteran's service 
records.  Although contended otherwise by the Veteran during 
his November 2009 hearing, there is no indication from the 
service department that this is a fire-related case.

However additional relevant information has been associated 
with the claims file which was not provided to the National 
Personnel Records Center (NPRC) in the initial search.  In 
lay statement received in April 2009, the Veteran's former 
employer indicated the Veteran may have served under one 
Social Security number during his first period of service and 
a different Social Security number during his second period 
of service.  

Having been put on notice of the existence of this evidence, 
the Board finds that the duty to assist requires one last 
effort to obtain the Veteran's service treatment records for 
his second period of service, using the alternate Social 
Security number ([redacted]).  38 U.S.C.A. § 3.159 (2009).

Also, in cases where the Veteran's service treatment records 
(STRs) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the Veteran 
in developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
Veteran should be afforded the opportunity to provide such 
documentation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all 
appropriate steps to secure any 
outstanding service treatment and 
personnel records from the National 
Personnel Records Center (NPRC) for the 
Veteran's period of service from November 
1978 to August 1984 using the Social 
Security number [redacted].  If no such 
records exist, that should be 
specifically noted in the file.  As set 
forth in 38 U.S.C.A. §5103A(b)(3) and 38 
C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified 
of the RO's attempts to locate his 
service treatment records, as well as any 
further action to be taken If the search 
for such records has negative results, a 
formal finding of unavailability should 
be made. 

2.  The AMC/RO should also take 
appropriate steps to secure all 
alternative service treatment records for 
the Veteran from any appropriate source.  
Per the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents that 
may be substituted for service treatment 
records in this case includes, but is not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained since 
the last SSOC was issued.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


